Exhibit 10.64

 

CONDITIONAL SIGN-ON BONUS AGREEMENT  

LOGO [g257108g78k51.jpg]

This Conditional Sign-On Bonus Agreement (the “Agreement”) is entered into by
and between Advanced Micro Devices, Inc. (including its affiliated companies)
(“AMD”) and Dr. Lisa Su (“Candidate”) (collectively, the “Parties”).

 

  1.

Conditional Sign-On Bonus. AMD agrees to pay Candidate a one-time Conditional
Sign-On Bonus of up to $225,000 (“Bonus”), subject to all required taxes and
withholdings, to be paid within thirty (30) days following Candidate’s first day
of work for AMD (“Start Date”). The Parties agree that the Bonus is an unvested
wage advance upon receipt that Candidate will earn in its entirety by remaining
employed by AMD for 24 months following the Start Date.

Due to Candidate’s voluntary termination of employment with her prior employer,
it is expected that Candidate will not be paid a bonus for the second half of
the 2011 performance period or a bonus at a level commensurate with the bonuses
paid to other executives of Candidate’s prior employer. However, if Candidate is
paid a bonus by her prior employer for the second half of the 2011 performance
period, the amount of the Bonus payable hereunder shall be reduced by the amount
of such bonus the Candidate receives. Candidate shall inform AMD of the amount
of any bonus paid to Candidate by her prior employer with respect to the second
half of the 2011 performance period.

 

  2.

Repayment of Bonus. Candidate agrees to repay to AMD all or a prorated amount of
the Bonus, according to the following terms:

 

  (a)

Repayment Due to Termination of Employment. If Candidate’s employment with AMD
terminates less than 13 full months after the Start Date, Candidate agrees to
repay one hundred percent (100%) of the Bonus. If Candidate’s employment with
AMD terminates at least 13 full months after the Start Date, but less than 24
full months after the Start Date, Candidate agrees to repay the full amount of
the Bonus, less eight point thirty-three percent (8.33%) for each full month of
employment completed after the twelfth month of employment. Candidate agrees
that repayment obligations under this Agreement are not reduced by completion of
partial months of employment. Candidate further agrees that Candidate will repay
the Bonus by no later than the effective date of the employment termination, and
that any outstanding balance on such repayment obligation is delinquent and
immediately collectable the day following the effective date of termination.

 

  (b)

Repayment Due to Payment of Bonus from Prior Employer. If Candidate is paid a
bonus by her prior employer for the second half of the 2011 performance period
following the payment of the Bonus hereunder, Candidate agrees to repay AMD an
amount equal to such prior employer bonus (not to exceed $225,000) within 30
days of the receipt of such prior employer bonus.

 

  (c)

Repayment Forgiveness. AMD agrees to forgive any repayment due AMD under this
Agreement where AMD terminates Candidate’s employment due to a company- or
department-wide reduction-in-force. AMD may also, in its sole discretion,
forgive any repayment due AMD under this Agreement under circumstances of an
extraordinary or unavoidable nature. The Parties agree that Candidate’s
voluntary termination of his/her employment, or AMD’s termination of Candidate’s
employment for any reason other than those stated in this section 2(b), are not
conditions requiring forgiveness of any repayment due AMD under this Agreement.

 

  3.

No Guarantee of Continued Employment. Nothing in this Agreement guarantees
employment for any period of time.

 

  4.

Consent to Offset. Candidate agrees that any repayment due AMD under this
Agreement may be deducted to the extent permitted by law from any amounts due
Candidate from AMD at the time of employment termination, including wages,
accrued vacation pay, incentive compensation payments, bonuses and commissions,
and hereby expressly authorizes such deduction(s).

 

  5.

Acknowledgements and Integration. Candidate understands he/she has the right to
discuss this Agreement with any individual, and that to the extent desired,
he/she has availed himself/herself of this opportunity. Candidate further
acknowledges that he/she has carefully read and fully understands the provisions
of this Agreement, and that he/she is voluntarily entering into it without any
duress or pressure from AMD. Candidate also understands and acknowledges that
this Agreement is the entire agreement between him/her and AMD with respect to
this subject matter, and Candidate acknowledges that AMD has not made any other
statements, promises or commitments of any kind (written or oral) to cause
Candidate to agree to the terms of this Agreement.

 

  6.

Severability. The Parties agree that should any provision of this Agreement be
declared or determined by any court to be illegal, invalid or unenforceable, the
remainder of the Agreement shall nonetheless remain binding and enforceable and
the illegal, invalid or unenforceable provision(s) shall be modified only so
much as necessary to comply with applicable law.

 

CANDIDATE    ADVANCED MICRO DEVICES, INC. (including its affiliated companies)
   LOGO [g257108g49c04.jpg]         

 

Signature:   

/s/ Lisa Su

      By:   

John Termotto

   Printed Name:   

Lisa Su

      Title:   

Head of Global Talent Acquisition

   Date:   

Dec 14, 2011

      Date:   

21NOV11

  

6/07 (U.S. and Canada) – LGL